Order, Supreme Court, New York County (Barry Cozier, *258J.), entered on or about November 9, 1999, which denied plaintiff’s motion for summary judgment and granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The action was properly dismissed upon the basis of the clear and unambiguous releases executed by plaintiff, at least one of which was executed after plaintiff retained counsel. Defendants’ mere threat to breach a contract to pay commissions unless plaintiff signed the releases did not constitute duress (see, Austin Instrument v Loral Corp., 29 NY2d 124, 130-131), and their purported knowledge of plaintiff’s alleged financial straits was merely “hard bargaining tactics” (Laub & Co. v Domansky, 172 AD2d 289). Concur — Sullivan, P. J., Rosenberger, Lerner, Andrias and Friedman, JJ.